Citation Nr: 0211761	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
seronegative spondyloarthropathy of multiple joints.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran's case was remanded for 
additional development in September 2000.  It is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  Three attempts were made by VA to afford the veteran an 
examination to assess the level of severity of his 
disability.  He failed to report for the examinations without 
good cause.

2.  The veteran has failed to keep VA apprised of a current 
address.

3.  The veteran's service-connected seronegative 
spondyloarthropathy is manifested by occasional attacks that 
are not incapacitating exacerbations.  The first, and only, 
documented attack since service occurred from January to 
March 1998.  There is no evidence of a definite impairment of 
health objectively supported by examination findings.  He 
does not experience chronic residuals ratable at greater than 
20 percent.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for seronegative spondyloarthropathy have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5002, 5009 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from October 1991 to 
October 1996.  A review of his service medical records (SMRs) 
reflects that he was evaluated for an injury to the right 
knee in mid-August 1990, prior to his period of active duty.  
X-rays at the time were interpreted as normal.  He underwent 
debridement of the right knee at the end of August 1990.  The 
diagnosis was rupture of the fat pad of the right knee.  In 
October 1990, the attending physician reported that the 
veteran was cleared for full activity as tolerated.  The 
veteran was found capable of performing physical fitness 
tests without any restrictions.  No future disability was 
anticipated.  Records from Mesa Care show that the veteran 
was evaluated for effusion of the right knee in August 1991.  
The knee was aspirated but tests were negative.  

The veteran entered onto active duty in October 1991.  He was 
evaluated for effusion of the right knee that same month.  X-
rays were within normal limits.  The veteran participated in 
a program of physical therapy for his right knee.  A clinical 
entry, dated in November 1991, reported that the chronic 
effusion had resolved completely.  The veteran underwent a 
flight training screening examination in July 1992.  A 
history of prior surgery on the right shoulder in December 
1986 was reported by the veteran, as well as history of right 
knee surgery.  The examiner found no residual defects and the 
veteran was cleared for flight training.  Flight physicals, 
dated in November 1992 and February 1993, respectively, also 
found the veteran qualified for flight training.  

In May 1993 the veteran was evaluated for complaints of 
bilateral painless knee effusions and night sweats.  Physical 
examination reported a full range of painless motion.  
Ligamentous stability was totally normal with both knees.  X-
rays of the knees were interpreted to be within normal 
limits.  An internal medicine evaluation from June 1993 
provided assessments of acute rheumatic fever and 
polyarthritis.  The veteran was admitted to Keesler Air Force 
Base (KAFB) for a rheumatology evaluation in July 1993.  The 
narrative summary from that evaluation found that the veteran 
did not have rheumatic fever.  It was noted that a computed 
tomogram (CT) scan of the sacroiliac (SI) joint showed a 
questionable grade I sacroiliitis on the right that could 
represent incipient Reiter's syndrome.  A bone scan showed a 
normal SI joint.  X-rays of the knees and feet were reported 
as normal.  A diagnosis of Reiter's syndrome was considered 
as well as other reactive arthritis.  The veteran was 
discharged and returned to full duty.  

An August 1993 magnetic resonance image (MRI) of the lumbar 
spine was interpreted to show a central and right-sided disc 
herniation at L5-S1.  A subsequent rheumatology clinic visit 
in August 1993 noted that there was no strong support for a 
diagnosis of Reiter's syndrome at that time.  The plan was to 
use steroid injections to treat the pain and effusions.  The 
veteran underwent a further rheumatology evaluation at the 
Portsmouth, Virginia, Naval Hospital in August 1993.  The 
evaluation report noted the history of the veteran's symptoms 
and the results of the several tests to date.  The impression 
was that a diagnosis was certainly in doubt.  Possible 
diagnoses included seronegative spondyloarthropathy 
(Reiter's), early atypical rheumatoid arthritis, and adult 
onset Still's disease (AOSD).  The evaluation further noted 
that the main question was, if the veteran did have Reiter's 
syndrome, whether it was in remission.  Another flare in the 
next six months would suggest that he was not in remission.  
It was noted that approximately 70 percent of these patients 
will go into remission with easily manageable disease, but 
after presentation, patients could go 6 to 18 months before 
attaining remission.

A clinical entry from early September 1993 reported that the 
veteran had had marked improvement following injections with 
steroids.  A flight physical from late September 1993 noted 
that the veteran had a diagnosis of seronegative 
spondyloarthropathy, in remission, that was considered 
disqualifying for flight training; however, the veteran was 
noted to have a full range of motion of all joints with no 
tenderness or effusions.  A waiver of qualifications was 
recommended for the veteran's spondyloarthropathy.  The 
veteran applied for a waiver in February 1994.  He also had a 
flight physical in February 1994 that reported a full range 
of motion for all joints with no effusions.  He was found to 
be qualified for flight training pending a waiver for his 
spondyloarthropathy.  The veteran was granted a waiver for 
the condition in April 1994.  The waiver was conditioned on 
the veteran remaining asymptomatic and on no medications.  

The veteran experienced a repeat bout of swelling, without 
trauma, in his left knee in February 1995.  He was treated 
with an injection.  A March 1995 evaluation found the left 
knee to have no swelling and a full range of motion.  The 
veteran was returned to full duty.  The veteran was treated 
for a left ankle sprain related to playing softball in April 
1995.  The veteran also developed pain in his right shoulder 
that resulted in surgery in February 1996.  Subsequent 
physical therapy records reported a full recovery with a full 
range of motion and 5/5 strength.  Finally, the veteran's 
June 1996 separation physical examination reported his last 
bout of arthritis in February 1995.  There were no negative 
findings reported.

The veteran submitted his original claim for disability 
compensation in October 1996.  The veteran provided an 
address in Chicago, Illinois, as his home address.  

The RO contacted the veteran in November 1996 and informed 
him that he would be scheduled for a VA examination and that 
the examination was necessary in order to fully evaluate his 
disability.  He was also informed that records were requested 
from a private facility identified by the veteran.  The 
veteran was advised that he should contact the facility and 
have them send the records directly to the RO.  

Records from R. J. Sawchyn, M.D., and Holy Cross Hospital, 
for the period from August 1990 to September 1990 were 
obtained and associated with the claims folder.  The records 
were essentially duplicative of records in the SMRs and 
pertained to pre-service treatment for the right knee.

The veteran was scheduled for a VA examination to evaluate 
his several claimed conditions, but he failed to report for 
the examination in December 1996.  A notation on the 
examination schedule in the claims folder indicates that the 
veteran called and said that he would be out of town.  

The veteran was granted service connection for several issues 
by way of a rating decision dated in August 1997.  Included 
was the grant of service connection for seronegative 
spondyloarthropathy of the knees effective from October 2, 
1996.  A 20 percent rating was assigned.  The disability 
rating was also effective from October 2, 1996.  This 
represented the date after the veteran's discharge from 
service and the earliest possible effective date for both 
service connection and the assignment of the 20 percent 
disability rating.

The veteran submitted his notice of disagreement (NOD) 
regarding the disability rating for his knees in June 1998.  
His address on the NOD was the same Chicago address as his 
original claim.  He also submitted copies of records from 
Prince of Wales Hospital, located in Australia.  The records 
reflected treatment provided from January to March 1998 for 
complaints of swelling and pain in several joints.  An April 
1998 summary noted that the veteran was first treated for an 
episode of tenderness in the right mid-tarsal joint in 
January 1998.  The summary reported that the veteran's 
arthritis was difficult to control.  A February 1998 bone 
scan showed active arthritis involving the left sacro-iliac 
joint and the right first mid-tarsal joint.  The veteran was 
treated with Prednisone and Indocin.  His right ankle became 
swollen in February 1998.  This was treated with aspiration 
and an intra-articular steroid.  The summary reported that 
the veteran's arthritis "settled down" in March 1998.  
Finally, the summary noted that the use of Sulfasalazine was 
discussed as a possible treatment for the veteran's 
arthritis.  It was decided to not use this drug as the 
veteran was reported to be considering a return to active 
flight duties with the Marine Corps.

The RO wrote to the veteran in August 1998 and noted receipt 
of his NOD.  The RO also noted that the veteran had never 
been afforded a VA examination and that the VA medical center 
(VAMC) Westside-Chicago would contact the veteran to schedule 
an examination.  The veteran was informed that, without the 
examination, the RO could not fully evaluate his disability.

The veteran was scheduled for his VA examination.  Again, 
there is a notation on the examination schedule that 
reflected contact with the veteran in September 1998.  The 
veteran was to be out of town for six months.

The RO issued a statement of the case in February 1999, 
mailing it to the veteran's Chicago home address.  The 
veteran's substantive appeal was received in April 1999.  The 
veteran used a VA Form 9 to submit his appeal.  He provided a 
temporary address in Massachusetts at that time.  The veteran 
said that his disability affected his lower back, hips, 
ankles and multiple joints of the feet in addition to his 
knees.  He provided no specific information on his symptoms.

The veteran's case was remanded by the Board in September 
2000.  The veteran was to be contacted and requested to 
identify any and all sources of treatment for his disability.  
He was also to be afforded a VA examination.

The RO wrote to the veteran, at his Chicago address, in 
September 2000 and requested that he provide the necessary 
authorizations for the RO to obtain any outstanding medical 
records.  The veteran responded in November 2000 with 
duplicate copies of records from the Prince of Wales 
hospital.  He stated that VA had all of his records, 
including names, addresses, and dates of treatment.  The 
veteran reported that he had not had any additional treatment 
but continued to experience episodes of seronegative 
spondyloarthropathy.  

The RO wrote to the Prince of Wales hospital in December 2000 
and March 2001 in order to obtain all available records 
pertaining to the veteran.  The RO informed the veteran, in 
March 2001, that the hospital had not yet responded to the 
RO's request and that the veteran was ultimately responsible 
for obtaining this evidence.  

The hospital responded to the RO in April 2001 and said that 
a fee would be charged for copies of any records.  The RO 
contacted the veteran in July 2001 and informed him that VA 
could not pay for the records and that he would have to 
obtain the records if he wanted them to be considered in the 
evaluation of his claim.  The veteran was further advised 
that another VA examination was to be scheduled on his 
behalf.  The veteran was advised that, if he failed to report 
for the examination without good cause, the claim would be 
evaluated based on the evidence of record.  

The veteran was scheduled for a VA examination on July 30, 
2001.  An entry on the examination schedule reported that the 
veteran had relocated to North Carolina and would contact the 
RO with the new address.

Records were received from the Prince of Wales hospital in 
November 2001.  The records consisted of clinical entries and 
the February 1998 bone scan.  The initial January 1998 
assessment noted that the veteran presented with complaints 
of a painful right ankle.  He was diagnosed with Reiter's 
syndrome - seronegative spondyloarthropathy in 1995.  The 
assessment was arthritis flare-up already being treated with 
a nonsteroidal anti-inflammatory drug (NSAID).  The February 
1998 bone scan report indicated that the veteran was referred 
for evaluation of his right mid-tarsal and left hip pain.  
The report said that the study confirmed the presence of an 
active arthritis involving the left sacroiliac joint and the 
right first tarsometatarsal (TMT) joint.  The report further 
noted that the veteran's left hip pain could be explained by 
the left sacroiliitis demonstrated in the study.

In February 2002 the RO wrote to the veteran at his last 
known address, the Chicago address used in previous 
correspondence.  The veteran was requested to contact the RO 
with his new address so that his claims folder could be 
transferred to the appropriate office for further processing 
of his claim.  There is no indication in the claims folder 
that this letter was returned as undeliverable.  There is no 
indication in the claims folder that the veteran responded to 
the letter.  

The RO issued a rating decision in April 2002 that 
characterized the veteran's disability as seronegative 
spondyloarthropathy of multiple joints, including the knees.  
The RO retained the 20 percent disability rating.  The RO 
then issued a supplemental statement of the case (SSOC) in 
April 2002.  The SSOC included an advisory statement to the 
veteran that, if he had returned to active duty, he needed to 
contact the RO and that he could not receive VA disability 
compensation benefits if he was on active duty.  The SSOC was 
mailed to the Chicago address.  Again, the SSOC was not 
returned as undeliverable.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2001).  In cases, such as this one, where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's seronegative spondyloarthropathy is evaluated 
under Diagnostic Code 5009.  38 C.F.R. § 4.71a (2001).  
Instructions in the rating schedule provide that disabilities 
rated under Diagnostic Code 5009 should be rated under the 
schedular criteria for rheumatoid arthritis found in 
Diagnostic Code 5002.  Under Diagnostic Code 5002, a 20 
percent evaluation is warranted when the diagnosis is well 
established and there are one or two exacerbations a year.  A 
40 percent evaluation is warranted when there are symptom 
combinations productive of a definite impairment of health, 
objectively supported by examination findings, or when 
incapacitating exacerbations occur three or more times a 
year.

At the outset the Board notes that three attempts were made 
to afford the veteran a VA examination in order to assess the 
then current level of severity of his disability.  On all 
three occasions the veteran failed to report for the 
examination.  On two occasions, the record shows that he was 
aware of the scheduled examination but was going to be out of 
town.  On the third occasion, the record shows that the 
veteran was aware of the scheduled examination but had 
relocated to North Carolina and was to contact VA regarding 
his current address.  

The evidence of record shows that the veteran was informed by 
the RO in November 1996 and August 1998, respectively, that 
it was important for him to report for his examination as his 
disability could not be fully evaluated without the 
examination.  The veteran was advised by way of the September 
2000 Board remand that an examination was required to 
properly evaluate his claim.  Finally, the RO notified the 
veteran in July 2001 of the importance of reporting for his 
scheduled examination.  Further, the RO informed the veteran 
that his claim could be decided based on the evidence of 
record if he failed to report for the examination.  See 
38 C.F.R. § 3.655(b) (2001).  

The veteran does not claim that he did not receive notice of 
his scheduled examinations or that he was not apprised of the 
importance of the examinations, or the possible consequences 
of his failure to report for his examinations.  There is no 
indication in the record that any of the RO's correspondence 
was not received by the veteran.  The veteran responded to 
the correspondence sent to his Chicago address throughout the 
duration of his claim.  As noted above he was able to inform 
medical personnel of his inability to attend his examinations 
because of either being out of town or relocating.  
Nevertheless, the veteran failed to apprise VA of his new 
address.  Accordingly, there is no basis to conclude that the 
veteran was not on notice of the examinations or the 
consequences of failing to report for the examinations.  The 
presumption of regularity attaches to the RO's actions.  See 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001); 
Hyson v. Brown, 5 Vet. App. 262, 264 (1993).

As the veteran's claim is an original claim, and the veteran 
has not presented any evidence of good cause for failing to 
report for his scheduled examinations, the Board will proceed 
to conduct its appellate review based on the evidence of 
record.  38 C.F.R. § 3.655(b).

In this case, there is no objective evidence of record to 
demonstrate symptom combinations that are productive of 
definite health impairment that is attributable to the 
veteran's seronegative spondyloarthropathy.  The service 
medical records document his last exacerbation in February 
1995.  Post-service treatment records document only one 
exacerbation and that was from January to March 1998.  
Further, the post-service records do not reflect a definite 
impairment of health.  The records from Prince of Wales 
hospital show that the veteran experienced some pain and 
swelling in several joints that responded to treatment.  

Three attempts were made to schedule the veteran for an 
examination to document the level of severity of his 
disability.  As discussed above, he failed to report for the 
three examinations.  The veteran stated in November 2000 that 
he had not received any further treatment for his disability.  

Based upon all the evidence of record, there is no basis to 
justify an increased rating of 40 percent for the veteran's 
seronegative spondyloarthropathy.  He does not objectively 
demonstrate symptoms that reflect definite impairment of his 
health and does not have incapacitating exacerbations that 
occur three or more times per year.  Likewise, the evidence 
does not demonstrate chronic joint residuals such that a 
rating higher than 20 percent could be granted.  Accordingly, 
the veteran's claim for a rating in excess of 20 percent, at 
any time after October 2, 1996, must be denied. 

The Board notes that the veteran's disability represents a 
systemic disease as opposed to isolated disabilities 
involving several joints.  The RO changed the description of 
the disability to include multiple joints besides the knees.  
The disability has been evaluated as a systemic disease and 
no other diagnostic codes have been considered at this time.  
This is so because the evidence of record is too limited to 
permit any consideration of other diagnostic codes.  The SMRs 
reflect that the veteran retains full range of motion with no 
limitations after a resolution of an exacerbation and the 
last documented attack occurred approximately 18 months prior 
to his separation from service.  The post-service records 
show a two-month period of some swelling and pain that was 
resolved with treatment in 1998.  There simply is no evidence 
to provide for consideration of the veteran's disability as a 
limitation of motion of a joint, or instability of a joint.  
The veteran was informed of the need for him to report for 
his VA examination in order to fully evaluate his claim but 
he still failed to report for each of the three scheduled 
examinations.  The Board is thus limited to the available 
evidence of record in adjudicating this claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a rating in excess of 20 percent for 
seronegative spondyloarthropathy.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).

In denying the veteran's claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in 
this case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2002) and 
newly published 38 C.F.R. § 3.159(b)(2), the Secretary has a 
duty to notify a claimant if an application for benefits is 
incomplete.  The notice must inform the applicant of any 
information necessary to complete the application.  In this 
case, the application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to assist by way of providing notice.

In this case, the veteran was contacted in November 1996, 
August 1998, and July 2001 and notified of the need for him 
to report for a VA examination in order to fully evaluate his 
disability.  He was also informed in November 1996 that VA 
had requested private records from a facility identified by 
the veteran but that he could contact the facility and 
request that the records be sent to VA.  He was informed that 
the evidence should be submitted within 60 days if possible 
but within one year to allow for payment of benefits in 
association with his claim.

The RO wrote to the veteran in February 2002 and asked that 
he provide his current address so that a VA examination could 
be scheduled.  He was also informed that if he did not 
respond that his claim would have to be decided based on the 
evidence of record.  

The veteran was notified in August 1997 and in April 2002 of 
the bases for the RO's decisions.  Essentially, the veteran's 
service connected disability was rated based on his SMRs and 
the records from his treatment in early 1998 because he had 
failed to report for his scheduled VA examinations.

The veteran was provided a statement of the case (SOC) which 
addressed the development of his claim up to that point.  The 
SOC addressed the procedural aspects of the case, provided a 
recitation of the pertinent statutes and regulations, and 
discussed the application of the evidence to the veteran's 
claim.  

The veteran responded to some of the RO's requests by 
submitting copies of private medical records and stating that 
he had not received any additional treatment.  The submission 
reflects that the veteran was aware of the need to submit 
evidence in support of his claim.  

The veteran was issued supplemental statements of the case 
that reviewed the accumulated evidence and restated the bases 
for the denial of his claim.  The veteran was to be afforded 
VA examination in 1996, 1998, and 2001, the results of which 
would have been used to evaluate his claim for a rating in 
excess of 20 percent.  He failed to report for his scheduled 
examinations without good cause and has failed to keep VA 
apprised of his current address despite having been informed 
of the necessity to report for the examinations and to 
provide his current address.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He has been provided 
assistance in obtaining the evidence.  He has been notified 
of the need for him to report for VA examinations and to keep 
VA apprised of his current address so that further 
development can be attempted in his case.  This notice 
clearly informed the veteran that the evidence to be provided 
required his cooperation with VA.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at the new 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 
45,630-32.  This section of the VCAA and new regulation sets 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the veteran.  The record contains copies of records 
from all sources of private treatment identified by the 
veteran.  He stated in November 2000 that he had not received 
any further treatment for his disability.  He has not 
received any VA treatment.  The RO scheduled the veteran for 
three examinations but he failed to report for any of them.  
The veteran's SMRs are of record and have been reviewed.  The 
RO wrote to the veteran in February 2002 and asked that he 
provide a current address so that another examination could 
be scheduled.  The veteran has failed to respond to that 
correspondence.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence that would 
have been added as a result of the several VA examinations.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contentions, other than that 
already requested of him.  The Board is not aware of any such 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  This is 
especially so in light of the mandate of 38 C.F.R. § 3.655.

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).

The Board has considered the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993) for possible prejudice to the veteran by the 
Board's application of the VCAA.  However, as indicated in 
the above discussion, the veteran has been afforded the 
rights and notices required under the VCAA and the duty to 
assist regulations.  The evidence has been developed and 
weighed.  Accordingly, for the reasons stated above in the 
analysis of the application of the VCAA and the duty-to-
assist regulations, the Board concludes that the veteran 
would not be prejudiced by the Board's action without remand 
to the RO.


ORDER

An evaluation greater than 20 percent for seronegative 
spondyloarthropathy of multiple joints from October 2, 1996, 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

